Citation Nr: 0402320	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  00-11 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had a period of service in the Oklahoma National 
Guard from January to May 1964, a period of active duty for 
training in the U.S. Army from May to November 1964, and a 
period of active service in the U.S. Army from June 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, that denied the veteran's claims of 
entitlement to service connection for hepatitis C and for 
fractured ribs.  The veteran disagreed with this decision in 
April 2000.  The RO concluded that no change was warranted in 
the denial of the veteran's claims in an April 2000 statement 
of the case.  And, in May 2000, the veteran perfected a 
timely appeal.  By decision issued in October 2001, the Board 
denied the veteran's claims of entitlement to service 
connection for hepatitis C and for fractured ribs and, in an 
Order issued in August 2002, the United States Court of 
Appeals for Veterans Claims (hereinafter, the "Court") 
vacated the Board's October 2001 decision with respect to the 
veteran's claim of entitlement to service connection for 
hepatitis C, dismissed the veteran's claim of entitlement to 
service connection for fractured ribs, and remanded the case 
to the Board for appropriate action consistent with the 
matters raised in the Joint Motion for Partial Remand.  

At a Travel Board hearing held in June 2003 at the RO before 
the undersigned Veterans Law Judge, the veteran stated an 
intent to file a claim of entitlement to service connection 
for a dental condition.  Accordingly, this claim is referred 
back to the RO for appropriate disposition.

In addition, the undersigned Veterans Law Judge noted at the 
June 2003 hearing that there was the matter of Mr. Todd 
Stein, Attorney, executing the appropriate forms for his 
representation on behalf of the veteran, and noting that the 
veteran had signed and executed the "Veteran's Consortium 
Pro Bono Retainer and Power of Attorney" (concerning 
representation before the United States Court of Appeals for 
Veterans Claims), and that the VA form power of attorney (VA 
Form 22a, (Appointment of Attorney as Claimant's 
Representative) still needed to be executed for purposes of 
representation before VA.  Because a review of the 
information of record does not contain an executed VA Form 
22a, which appoints Mr. Stein as the veteran's representative 
in this case before VA; and because it does not appear that 
the veteran has revoked the VA Form 21-22, dated August 1999, 
which appoints the Disabled American Veterans as his 
authorized representative in matters before VA, the veteran's 
representative is as listed on the title page of this 
decision.  38 C.F.R. §§ 20.602, 20.603 (2003).  [The veteran 
is advised that if he wishes to appoint Mr. Stein as his 
attorney-representative concerning matters pending before VA, 
he must execute a VA Form 22, Appointment of Attorney as 
Claimant's Representative].

The Board observes that a detailed review of the veteran's 
claims folder reasonably raises the issues of entitlement to 
service connection for tinnitus and for bilateral hearing 
loss.  As the RO has not adjudicated these claims in the 
first instance, they also are referred back to the RO for 
appropriate disposition.

Finally, the Board notes that this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

At the outset, the Board observes that, during the pendency 
of the appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA" or "Act"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim of entitlement to service 
connection for hepatitis C (hereinafter, the "currently 
appealed claim").  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim and provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

With respect to the currently appealed claim, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003).

The Board also observes that, in the Joint Motion for Partial 
Remand filed at the Court in August 2002, it was noted that 
no medical opinion had been provided with respect to the 
etiology of the veteran's currently diagnosed hepatitis C.  
Therefore, and pursuant to the Court's August 2002 Order, the 
Board is of the opinion that the veteran should be scheduled 
for VA hepatitis examination in order to determine the 
nature, extent, and etiology of his currently diagnosed 
hepatitis C.

In view of the above, this case is REMANDED for the following 
actions:

1.  With respect to the issue of 
entitlement to service connection for 
hepatitis C, the RO should send the 
veteran a letter that complies with the 
notification requirements of the VCAA, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other legal 
precedent.

2.  The RO should contact the veteran 
and/or his service representative and 
request that they identify all VA and 
non-VA health care providers that have 
treated the veteran since his separation 
from service in August 1969 for hepatitis 
C.  If no such records can be located, 
the RO should obtain specific 
confirmation of this fact and document it 
in the veteran's claims folder.

3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: a hepatitis 
examination to determine the nature, 
extent, and etiology of the veteran's 
currently diagnosed hepatitis C.  Send 
the claims folder to the examiner(s) for 
review.  Request that this examination 
include all standard studies and tests.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  Based on 
a review of the veteran's complete claims 
folder, and based on the results of the 
veteran's hepatitis examination, the 
examiner(s) should be asked to address 
the following: (i) whether it is as least 
as likely as not that the veteran's 
currently diagnosed hepatitis C had its 
onset during his periods of active 
service between May and November 1964 and 
from June 1968 to August 1969, or was it 
caused by any incident of service, to 
specifically include receiving 
immunizations through "air guns" at his 
enlistment physical examinations, 
undergoing root canals, and/or working in 
the intensive care unit of an Army 
hospital?; or (ii) whether it is at least 
as likely as not that hepatitis C was 
manifested within one year following the 
veteran's discharge from service in 
August 1969?

4.  Then, the RO should again review the 
veteran's claim of entitlement to service 
connection for hepatitis C in light of 
all pertinent evidence and legal 
authority.  If the determination remains 
adverse to the veteran, he and his 
service representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


